 HERSHEY CHOCOLATE CORPORATION249Upon the record as a whole,it is recommended that the complaint be dismissedin its entirety.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase,the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Ethel J.Hinz,As an Individual and as Executrix of the Estate of Lester F. Hinz,d/b/a Myers Ceramic Products Co., Santa Clara,California, is engaged in, and duringall times material has been engaged in,commerce within the meaning of Section2(6) and(7) of the Act.2.United Brick & ClayWorkersof America, AFL-CIO,isa labor organizationwithin the meaning of Section2(5) of the Act.3.The allegations of the complaint that Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section 8(a) (1), (3), and (4)of theAct, havenot been sustained.RECOMMENDED ORDERIt is recommended,upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record in the case, that the complaint be dis-missed in its entirety.Hershey Chocolate CorporationandLarryS.Moyer and JacobH. HowardLocal 464,American Bakery and Confectionery Workers Inter-national Union,AFL-CIOandLarryS.Moyer andJacob H.Howard.Cases Nos.. -CA-2417 and 4-CB-731.December 21,1962DECISION AND ORDEROn April 2, 1962, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondents had not engaged in the unfair labor practices as allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the attached Intermediate Report.Thereafter, the General Counsel and the Charging Parties filed ex-ceptions to the Intermediate Report and supporting briefs.Re-spondent Union filed a brief in support of the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the Trial Examiner's findings, conclu-sions, and recommendations.[The Board dismissed the complaint.]MEMBER RODGERS took no part in the consideration of the aboveDecision and Order.140 NLRB No. 31. 250DECISIONSOF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges filed by Larry S. Moyer and Jacob H. Howard, individuals, onAugust 3, 1961, the General Counsel of the National Labor Relations Board,issued an order consolidating cases, a consolidated complaint, and notice of hearingon December 1, 1961. The complaint alleged that Hershey Chocolate Corporation,herein called the Respondent Company, has engaged in unfair labor practices affect-ing commerce within the meaning of Section 8(a)(1) and (3) and Section 2(6)and (7) of the National Labor Relations Act, as amended, 61 Stat. 136, 73 Stat.519, herein called the Act, and that Local 464, American Bakery and ConfectioneryWorkers International Union, AFL-CIO, herein called the Respondent Union, hasengaged in unfair labor practices affecting commerce within the meaning of Section8(b)(1)(A) and (2) and Section 2(6) and (7) of the Act.With respect to the unfair labor practices, the complaint alleges, in substance, that:(1) The Respondent Company did on or about July 17, 1961, discharge Moyer atthe request of the Respondent Union after the Respondent Union stated to the Re-spondent Company that Moyer was not a member of the Respondent Union becausehe had failed to pay his dues; and (2) on or about June 20, 1961, Respondent Unionrequested Respondent Company to discharge Moyer pursuant to the union-securityand checkoff provisions in its collective-bargaining agreement entered into on January18, 1961, stating to Respondent Company that Moyer was not a member of Respond-ent Union because he had failed to pay his dues.In its duly filed answer the Respondent Company denied that it had engaged inany unfair labor practices.Affirmatively it averred that it discharged Moyer forfailure to maintain membership in accordance with the requirements of the applicablebargaining agreement. It denied that it discharged Moyer for reasons not permis-sible under Section 8(a)(3) of the Act.The Respondent Union in its answer dulyfiled denied the commission of the alleged unfair labor practices.Pursuant to notice,a hearing was held at Harrisburg, Pennsylvania, on January 22 and 23, 1962, beforeTrial Examiner Sidney Lindner. The General Counsel, the Respondent Company, andthe Respondent Union were represented at the hearing and all parties were affordedfull opportunity to be heard, to examine and to cross-examine witnesses, and to intro-duce evidence bearing on the issues.The parties were given the opportunity to presentoral argument before the Trial Examiner and to file briefs, proposed findings of fact,and conclusions of law. Briefs were received from the General Counsel and counselfor the Respondent Union and have been carefully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYHershey Chocolate Corporation is a Delaware corporation with its principal officeand place of business at Hershey, Pennsylvania, where at all times material herein ithas been continuously engaged in the manufacture and sale of chocolate and otherconfectionery products.During the past year Respondent Company in the course andconduct of its business ouerations, manufactured and sold products, the gross valueof which exceeded $500,000.During the same period of time Respondent Companyreceived goods valued in excess of $50,000, transported to its place of business ininterstate commerce directly from States of the United States other than the Common-wealth of Pennsylvania, and has shipped goods valued in excess of $50,000 directlyto States of the United States other than the Commonwealth of Pennsylvania.TheRespondent Company admitted in its answer, and I find, that it is engaged in com-merce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal 464,American Bakery and Confectionery Workers International Union,AFL-CIO,isa labor organization admitting to membership employees of theRespondentCompany.III.THE ALLEGED UNFAIR LABOR PRACTICESThe facts presented in this record were arrived at for the most part by stipulationof the parties and are not materially disputed.The record reveals that RespondentUnion and/or its predecessor has been in collective-bargaining contractual relation-ship with Respondent Company since 1939On October 22, 1958, the Board duly HERSHEY CHOCOLATE CORPORATION251certified Respondent Union as the collective-bargaining representative in the ap-propriate unit consisting of all production and maintenance employees and teamstersat the Respondent Company's Hershey, Pennsylvania, plant, the Lebanon Creamery,and branch milk receiving stations, excluding office employees, executives, attorneys,traveling and outside salesmen, engineers, professional employees, watchmen, guards,superintendents, supervisors, foremen, assistant foremen, all other supervisors asdefined in the Act, or any persons excluded by law.The material events in this proceeding in substantial sequence follow.On April17, 1959, the Respondent Company and the Respondent Union entered into a col-lective-bargaining agreement entitled "Articles of Agreement" which contained amongother clauses, the following with respect to maintenance-of-membership:6.Union Security and Checkoff(a)All employees who are members of the Union on the effective date ofthisAgreement and who are still employed by the Employer thirty (30) daysthereafter shall, after such thirty-day period, as a condition of employment, re-main members of the Union in good standing for the duration of this contract.All employees who hereafter become members of the Union shall, as a conditionof employment, remain members of the Union in good standing for the dura-tion of this contract.(c)A voluntary irrevocable check-off is continued in effect.The term of the "Articles of Agreement" was set forth in the following clause:31.Term of Agreement(a)This Agreement (except the provisions relating to pensions and insurance)shall be in full force and effect from April 17, 1959, through December 31, 1960,and thereafter until a new agreement has been entered into; provided, thateither party, by giving sixty (60) days' advance written notice, may terminate itany time after December 31, 1960.Earl Light, business manager of Respondent Union since 1960 and previously thebranch president and a member of the contract negotiating committee for 11 years,testified that the custom and practice over the years was for the parties to initiallyexchange ideas with respect to contract changes some 2 months before the set forthtermination date, after which negotiations are continued until such time as a favor-able conclusion is reached.Thus in October 1960 in accordance with the said customand practice, the negotiating committees of the parties started to exchange ideasand thereafter continued to negotiate until agreement was reached on January 16,1961.The "Memo of Settlement" executed by the parties on January 16, 1961,provided for the following:1.Contract term to December 31, 1963.2.Wage increase of 8 cents per hour, retroactive to January 1, 1961. Furtherincreases of 7 cents per hour effective January 1, 1962, and 7 cents per houreffective January 1, 1963.3.A new category is being added to the vacation schedule as follows:After twenty-six (26) or more years of continuous service, vacationpay will be 8% or 160 hours, whichever is greater.Years of continuous service will be measured from December 1 ratherthan June .1, except to be eligible for one week's (40 hours) vacation pay,employee must have one full year as of June 1.To clarify the above, the vacation pay will continue to be computed as ofJune 1.However, employees will be given credit for service as of June 1 iftheir hire date falls on or before December 1, except employees having lessthan twelve full months of service.4.Employees entitled to the New Year's Day paid holiday shall receive four(4) hours' extra pay at their regular hourly rate of pay.An additional paidholiday to be designated by the employer prior to the signing of the formalagreement shall become effective in 1963; such paid holiday to fall withinthe first six months of the calendar year.5.Effective January 1, 1961, one-eighth premium pay will be paid for allwork performed on first and second shifts on Saturdays; such premium pay shallbe credited against any premium otherwise payable for overtime worked dur-ing that week.Effective January 1, 1963, an additional one-eighth or a totalof one-quarter premium pay shall be paid for Saturday work under the sameconditions as enumerated above. 252DECISIONSOF NATIONAL LABOR RELATIONS BOARD6.All provisions of agreement executed April 17, 1959, to remain in fullforce and effect except as modified herein.7. Settlement subject to ratification by union membership.The union membershipat a meetingon January 17, 1961, ratified the changes.Thereafter Respondent Company and Respondent Union executed and enteredinto "Articles of Agreement" on January 18, 1961, incorporating all provisions ofthe preceding "Articles of Agreement" and the changes agreed upon in the "Memoof Settlement."The union-security and checkoff clauses are identical.Clause 31"Term of Agreement" is the samein all essentialrespects except for changes in datesand the omission of certain language relatingto pensionsand insurance, not ma-terial here. It read as follows:31.Term of AgreementThis Agreement shall be in full force and effect from January 18, 1961,through December 31, 1963, and thereafter until a new agreement has beenentered into; provided, that either party by giving sixty (60) days' advancewritten notice may terminate it at any time after December 31, 1963.While the Respondent Union and Respondent Company were negotiating theabove changes in the "Articles of Agreement" neither party sent notice of termina-tionof contract. In fact Light testified that before Respondent Union can send anoticeof termination of contract to the Employer, membership action taken at aspecialmembership meeting called for that purpose is required.By this methodthemembership has notice of contract terminations.Larry Moyer became employed by Respondent Company in July 1957.He wasdischarged on July 17, 1961, at which time he was a floorman earning $2 per hour.On or about November 17, 1960, Moyer notified the Respondent Company thathe desired to discontinue the checkoff of his union dues.The Respondent Com-pany complied with the request.About the same time Moyer talked with HerbertVernet, director of labor relations for Respondent Company, indicating his in-tention toresignfrom Respondent Union.Vernet, according toMoyer, toldhim he couldnot resign.In spite of the alleged admonition, Moyer by letter toRespondent Union dated November 28, 1960, advised, "I am giving you notice thatI resign fromthe Union at the end of the contract which expires December 31, 1960."Moyer paid his union dues for the month of December and was paid up in fullfor the year 1960.Moyer did not pay dues to Respondent Union in January 1961.On February 1, 1961, Harold Gingrich, financial secretary-treasurer of RespondentUnion, sent Moyer "a reminder" that according to union records he owed dues forJanuary 1961 and asked that he promptly remit if this was correct. In answerMoyersentthe Union a letter dated February 6, 1961, in which he stated he noti-fied it on November 28, 1960, that he was resigning from the Union at the endof the contract December 31, 1960, that he paid union dues for December 1960,and that he owed nothing for January 1961, and requested the Union to checkand correct its records.On April 24, 1961, Gingrichin a lettertoMoyer calledhis attentionto the factthatseveral noticesof delinquentdueshad beensentto him.Moyer was also ad-vised that he owed dues for the months of January, February, March, and April,1961, in the amount of $14.The letter noted that the collective-bargaining con-tract contained provisions with respect to maintenance of membership and set forthverbatim clause "6.Union Security and Checkoff`."Gingrich warned Moyer thatif he did not hear from him within the next 10 days, his name would be submittedtomanagementfor discharge, but he hoped this step would not be necessary.On June 20, 1961, Gingrich certified to Vernet that "Moyer, an employee ofHershey Chocolate Corporation,isamemberof ChocolateWorkers Local 464,American Bakery and Confectionery Workers International Union, AFL-CIO, andthat continued membership in the Union is available and has always been availableto him on the same terms and conditions generally applicable to other members,but that said employee has lost his status as a member of the Union in good stand-ing because, and only because, of his failing to tender the periodic dues uniformlyrequired as a condition of maintaining membership in good standing and that helost his good standing in accordance with the provisions of the constitution, bylawsand all other applicable regulations of the Union.The Union accordingly requeststhe discharge of said employee.The undersigned officer represents that he has theauthority of the Union to submit this certification and request on its behalf." 11The constitution of American Bakery and Confectionery Workers International Union,AFL-CIO, provides in articleXVII, section 5, that dues and assessments for each calendarmonth must be paid on or before the first day of the respective calendar month in order HERSHEY CHOCOLATE CORPORATION253Vernet wrote to Moyer on June 22, 1961,enclosinga copy of Respondent Union'scertification.Vernetagain calledtoMoyer's attention clause "6.Union Seiurityand Checkoff"in the collective-bargaining contract and urged Moyer to give thematter his immediate attention in order to obviate the removal of his name fromthe payroll.On July 6, 1961, Vernet wrote to Moyer again reminding him of the June 22 letter.Vernet noted that Respondent Company had been advised that Moyer had not paidthe dues certified as delinquent by Respondent Union.Vernet then stated that unlessMoyer's delinquent dues are paid on or before July 15, 1961, Respondent Companyhad no alternative except to discharge him.On July 17, 1961, Moyer was called to the personnel office at about 9:30 a.m.where Richard Bacastow, employee relations coordinator, told him unless he paidhis union dues Respondent Company would have no choice except to discharge him.Moyer said he would not pay the dues and protested he had papers in his car toprove he had resigned from Respondent Union 2 and had paid his dues to the endof 1960Moyer's protests were not accepted and he was again told he had to payhis dues or be dismissed.Moyer returned to his place of work and was told by hisforeman to leave the premises.Upon Moyer's request, Bacastow under date July 18, 1961, sent him writtenconfirmation of the discharge and detailed the reasons therefor.CONCLUSIONSThe General Counsel contended at the hearing and argued in his brief that Re-spondent Union caused Respondent Company to discriminate against Moyer bybringing about his discharge for nonpayment of dues at a time and under circum-stances when Moyer was not required to pay such dues as a condition of employmentand, accordingly, violated Section 8(b)(1)(A) and (2) of the Act.He contendsalso that Respondent Company made no effort to investigate Moyer's claim that hehad previously resigned from Respondent Union, that it was at least under anobligation to seek further verification of the validity of Respondent Union's demandbefore discharging Moyer, with the result that Respondent Company violated Section8(a)(1) and (3) of the Act in failing to meet the basic requirements established bythe Board for the protection of employees from discharges on the basis of an un-lawful union demand.Two propositions underlie the General Counsel's contention regarding the allegedviolation by Respondent Union: first, that the "Articles of Agreement" effectiveJanuary 18, 1961, is a new contract, the maintenance-of-membership provisions ofwhich can only be enforced against employees who were members on the "effectivedate," and second, that Moyer had resigned from Respondent Union prior to the"effective date."We turn then to a determination of whether the Respondent Union and Respond-ent Company entered into a "new contract." I think not. It is axiomatic in thelaw of contracts that agreements should be liberally construed so as to give them ef-fect and carry out the intention of the parties.As the Supreme Court said inDavisonv.VonLingen,113 U.S. 40, "an instrument must be construed with reference to theintention of the parties when it was made...." In the instant situation it is clearthat the collective-bargaining agreement between the parties provided for a meansof termination,"-either party giving 60 days' advance written notice may terminate[it] any time after December 31, 1960." It was stipulated that neither RespondentUnion nor Respondent Company sent a notice to terminate. Instead we find theparties engaging in collective bargaining with a view toward arriving at a mutualunderstanding on changes in their existing agreement.They are successful, albeitagreement is reached after the "terminal" date.They then clearly set forth theirintention in writing in the "Memo of Settlement," among certain modifications ineconomic benefits, to extend the contract term to December 31, 1963, and to haveremain in full force and effect all provisions of agreement executed April 17, 1959,except for the above-noted modifications.As noted by the court in the case ofLocal Union No. 28, International Brotherhood of Electrical Workers v. MarylandChapter,National Electrical Contractors Association, Inc.,48 LRRM 2285, 2290See alsoN.L R.B. v. Lion Oil Company,352 U.S. 282.Under the circumstancesto avoid delinquencySection 6 recites that as soon as a member becomes delinquent inhis dues, be becomes Immediately subject to loss of employment opportunities and todischarge under a validunion-securityclause,at the discretion of his local.2 It was stipulated at the hearing that Respondent Company had reason to believe, priorto dischargingMoyer, that he wascontending he resigned fromRespondent Union 254DECISIONS OF NATIONAL LABOR RELATIONS BOARDherein,Ido not construe the "Articles of Agreement"effective January 18, 1961,to be a new contract, but rather I find it was a modification and extension of theApril 17,1959, "Articles of Agreement," in accordance with the expressed intentionof the parties.With respect to Moyer's resignation from Respondent Union "at the end of thecontract which expires December 31, 1960," our concern here is not with Moyer'sunion rights and obligations but rather the effect of such resignation upon his rightto retain his job with Respondent Company under the maintenance-of-membershipclause.Having found that the April 17, 1959, "Articles of Agreement" was merelymodified and extended,and the maintenance-of-membership clause therein notchanged in any respect,it follows and I find that the said clause has continued un-marred and unabated through all the time material hereinThe collective-bargainingcontract must be interpreted as intended to accomplish what it purports to accom-plish-no hiatus which would allow effective union resignation so as to negate theobligation to pay union dues.3 I find therefore that notwithstanding Moyer's resig-nation, his dues obligation under the maintenance-of-membership clause continued.TheMarlin Rockwell Corporation,decision, 114 NLRB 553, upon which theGeneral Counsel heavily relies for a finding of violation herein is in my opinioninapposite.InMarlin Rockwell,a three-member Board decision,one member founda gap between collective-bargaining contracts,so that the resignations effected bythe charging parties under the first contract entitled them to be treated as nonmemberson the effective date of the second contract.The remaining members of the Boardfound it unnecessary to decide definitely whether or not there was a gap, but statedthat even if there was continuity of contracts then "the Union's valid reliance uponits provisions as a `bar' to the right of the employees to resign from the Union, wouldbe foreclosed by a line of decisions beginning with theUnion Starchcase.[87 NLRB779, enfd. 186 F. 2d 1008 (C.A. 7), cert. denied 342 U.S. 815.]" The Board thenstated:As there is no valid contention here that the charging employees were unwillingto contribute dues for the duration of the 1950 contract,it follows that theposition takenby theRespondent Union here is subject to the identical con-siderations underlying the Board's treatment of the position taken by the con-tracting union, respondent in theUnion Starchcase.We hold, accordingly, thatwhether or not the 1950 contract remained continuously in force after Septem-ber 15, and up to October 12, 1953, its provisions did not and could not validlysupply any basis for depriving the employees of a right to sever their affiliationwith the Union at will.InNational Lead Company,TitaniumDivision,106NLRB 545, the partiessigned a collective-bargaining agreement containing a valid union-security clauseeffective from May 4, 1951, to March 13, 1952. Three days before the end of thecontract term the parties executed a succeeding contract to be effective on March 14,1952, -a date immediately following the expiration of the first agreement.Severalemployees failed to pay dues between September 1951 and March 13, 1952.AboutAugust 1, 1952, the union demanded dues from delinquent employees owing underthe contract and threatened to seek their discharge in case of default.The GeneralCounsel there contended that the union improperly demanded dues owing fromthe term of the first contract,on the ground that the language of the succeedingcontract required union membership in good standing only"during the life of thisagreement."The Board in arriving at a determination of the liability of employeesfor dues which accrued under the first contract inspected the contractual rela-tionship between the parties and held:The union-security arrangement in the second contract was, essentially, amere renewal of the provision in the first one.Moreover, there was no timelapse between the terms of the successive agreements.Withregard to union-security, therefore, there was unmarred continuity from September 1951, tothe time of their discharge.To this extent at least, the second contract was, ineffect, a continuation of the previous contract,rather than a completely newbargaining agreement.To find that these employees are relieved from paymentof dues owing at the conclusionof the firstin a series of uninterrupted contractterms would we believe,place undue emphasis upon the form of the contractualarrangement.3In this regard it is significant that as a result of prior negotiations the parties agreedto eliminate the escape clause which was contained in previous collective-bargainingcontracts. HERSHEY CHOCOLATE CORPORATION255InMontgomery WarddCo., Incorporated,121NLRB 1552, 1558, the Boardheld "it is well established that the only obligation an employee has under thecompulsion of the proviso to Section 8(a)(3) of the Act, is to pay dues for theperiod of employment with the employer who is a party to the contract and duringthe term of the contract." (CitingNew Jersey Bell Telephone Company,106 NLRB1322, enfd.sub nom. Communications Workers of America, CIO v. N.L.R.B,215F. 2d 835 (C.A. 2).) The Board went on further to state "the only modificationof this doctrine permitted is when there are successive union-security contracts, with-out a hiatus as set forth inNational Lead Company, Titanium Division,106 NLRB545, where because of the `unmarred continuity of successive union-shop clauses inconnected contracts,' the Board treated the two agreements as one."Respondent Union's counsel during oral argument referred to Moyer as a "freerider."General Counsel objected to such characterization. It behooves me to notethat an analysis of the evidence reveals that although Moyer adamantly refused topay union dues subsequent to December 31, 1960, he nevertheless sought in effect tobe a "free rider" by requesting union assistance, albeit unsuccessfully, on the day ofhis discharge.In his brief the General Counsel comments that the "Articles ofAgreement" between the parties herein, with the "typical" maintenance-of-membershipprovision inherently contained a method of "escape."That while such an arrange-ment may be injurious to the Union in its effectiveness as a bargaining agent andallow for free riders, as the Respondent Union contends, it is not for the Board toprovide the Respondent Union with another form of union-security clause, but thismust be achieved in the collective-bargaining process.As found hereinabove, thisispreciselywhat happened in the collective-bargaining relationship between Re-spondent Union and Respondent Company. Several years ago the contract containeda maintenance-of-membership clause with an escape period.As a result of nego-tiationsRespondent Union prevailed upon Respondent Company to eliminate"escape" from the contract and for the past number of years it contains a maintenance-of-membership clause without a specified escape period.This, according to counselfor Respondent Union is its sole protection against those who would accrue thebenefits of union representation without the assumption of the financial obligation.That Congress plainly intended to preserve to labor organizations a means of com-pelling financial contributions by employees and an opportunity to eliminate freeriders appears clear from the legislative history.Thus, Senator Taft in his majorspeech explaining the Taft-Hartley amendments (93 Cong. Rec. 3837, 2 Leg. Hist.1010) stated :In other words, what we do, in effect, is to say that no one can get a freeride in such a shop.That meets one of the arguments for the union shop.The employee has to pay the union dues.InThe Radio Officers' Union of the Commercial Telegraphers Union, AFL (A. H.Bull Steamship Company) v. N.L.R.B.,347 U.S. 17, 40-42, the Supreme Court said=The policy of the Act is to insulate employees' jobs from their organizationalrights.... The only limitation Congress has chosen to impose . . . is specifiedin the proviso to Section 8(a) (3) which authorizes employers to enter intocertain union-security contracts.... [The] legislative history clearly indicatesthat Congress intended to prevent utilization of union-security agreements forany purpose other than to compel payment of union dues and fees.ThusCongress recognized the validity of union's concern about "free riders," i.e.,employees who receive the benefits of union representation but areunwillingto contribute their share of financial support to such union, and gave the unionsthe power to contract to meet that problem while withholding from unionsthe power to cause the discharge of employees for any other reason. [CitingN.L.R.B. v. Eclipse Lumber Co.,199 F. 2d 684 (C.A. 9);Union Starch &Refining Co. v. N.L.R.B.,186 F. 2d 1008 (C.A. 7), cert. denied, 342 U.S. 815.]Upon the record as a whole, and for thereasons setforth above, I conclude andfind that Respondent Union did not violate Section 8(b)(1)(A) and (2) of the Actand that Respondent Company did not violateSection 8(a)(1) and (3).RECOMMENDED ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in itsentirety.